          Case 20-30968 Document 33 Filed in TXSB on 02/18/20 Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                               ENTERED
                              HOUSTON DIVISION                                                 02/18/2020

In re:                                             §
                                                   §
Watson Valve Services, Inc.,                       §                 Chapter 11
                                                   §
         Debtor.                                   §             Case No. 20-30968


   INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL AND USE OF
   CASH OUTSIDE OF THE ORIDNARY COURSE OF BUSINESS ON AN INTERIM
        AND LIMITED BASIS NUNC PRO TUNC TO THE PETITION DATE

         Watson Valve Services, Inc. (“Debtor”) filed a Motion requesting authority to use cash

collateral and use of cash outside of the ordinary course of business nunc pro tunc to the Petition

Date. Texas Capital Bank, National Association (“Texas Capital”) consents to the use of cash

collateral as set forth in this Order. A hearing was held on February 14, 2020 regarding the relief

requested in the Motion. At the hearing, the Court considered the evidence presented and

arguments presented. The Court determined that the relief requested in the Motion should be

approved on an interim basis.

Accordingly, it is hereby ORDERED THAT:

         1.     The Motion is granted as set forth herein on an interim basis. A continued

hearing shall be held on February 19, 2020 at 8:30 a.m. at 515 Rusk Street, 4th Floor, Courtroom

404, Houston, Texas 77002.

         2.     The Debtor is authorized to use Texas Capital’s alleged cash collateral (“Cash

Collateral”) in accordance with the terms and conditions of this Order, and in accordance with

the budget attached as Exhibit A (“Budget”) to the Motion for the purpose of paying employee

wages, benefits, and taxes. This use of Cash Collateral pursuant to the Budget is authorized nunc

pro tunc to the Petition Date.


INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL                                            PAGE | 1
         Case 20-30968 Document 33 Filed in TXSB on 02/18/20 Page 2 of 2




        3.      Nothing in this Order shall prejudice Texas Capital or limit its right to file,

 pursue, or oppose any motion or other relief in this bankruptcy case.

        4.      The provisions of this Order remain effective and binding notwithstanding entry

 of any order which may be entered: (a) converting this chapter 11 case to a case under chapter 7

 of the Bankruptcy Code; (b) dismissing this chapter 11 case; or (c) pursuant to which this Court

 abstains from hearing any of this chapter 11 case.

        5.      Nothing in this Order constitutes a finding or admission regarding (a) the validity

 of any lien, or (b) whether any funds used pursuant to this Order constitute cash collateral under

 11 U.S.C. § 363(a).

        6.      This Order is without prejudice to Texas Capital’s right to seek adequate

 protection or relief from the automatic stay.

        7.      This Order is without prejudice to the Debtor seeking additional relief regarding

 use of Cash Collateral or use of cash outside the ordinary course of business.



  Signed this ____ day of ______________________, 2020.
Signed: February  18,2018
        October 17,   2020

                                                   ____________________________________
                                       ________________________________
                                       Marvin Isgur              Marvin Isgur
                                                       United States
                                       United States Bankruptcy JudgeBankruptcy Judge




 INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
                                                                                   Page | 2
